Citation Nr: 9909459	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-47 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
status post left shoulder separation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDING OF FACT

The veteran's status post left shoulder separation is 
currently manifested by no apparent restrictions of the 
acromioclavicular joint; no atrophy; subjective complaints of 
pain; and full range of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
status post left shoulder separation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
left shoulder disability has increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  Waddell v. Brown, 5 Vet. App. 454, 456  (1993); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203.  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  In this case, as the veteran is 
right-handed, his right shoulder is considered the major 
upper extremity.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The veteran's a status post left shoulder separation (minor) 
is currently assigned a 20 percent evaluation under 
Diagnostic Code 5203.  Under Diagnostic Code 5203, ratings 
are based on impairment of the clavicle or scapula.  
Dislocation of the clavicle or scapula is rated 20 percent.  
Nonunion of the clavicle or scapula with loose movement is 
rated 20 percent.  Or, as noted under this code, rate on 
impairment of function of the contiguous joint.  

Under Diagnostic Code 5202, ratings are based on impairment 
of the humerus.  Fibrous union of the humerus is rated as 40 
percent disabling for the minor extremity.  Recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements is rated as 20 
percent disabling for the minor extremity; with infrequent 
episodes and guarding of movement only at shoulder level 
rated as 20 percent disabling for the minor extremity.  
Malunion of the humerus with marked deformity is rated as 20 
percent disabling for the minor extremity; and malunion of 
the humerus with moderate deformity is rated as 20 percent 
disabling for the minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Under Diagnostic Code 5201, limitation of motion of the arm, 
at shoulder level, will be assigned a 20 percent evaluation 
for both the major and the minor.  Limitation of motion of 
the arm, midway between the side and shoulder level, will be 
assigned a 20 percent evaluation for the minor, respectively.  
Limitation of motion of the arm, to 25 degrees from the side, 
will be assigned a 30 percent evaluation for the minor, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


Factual Background

The veteran was discharged on physical disability with 
severance pay, and the physical evaluation board recommended 
a 20 percent evaluation under Diagnostic Code 5203, for 
impairment of the clavicle or scapula.  The medical 
evaluation board record revealed that the veteran sustained a 
grade IV clavicle separation injury on the left after a 
bicycle accident in February 1989.  In February 1990, the 
veteran underwent a resection of the acromioclavicular joint 
and a Weaver-Dunn procedure to stabilize the clavicle.  The 
veteran still had pain with motion of his arm following the 
procedure, and it was noted that he could not do activities 
such as swimming because of pain in the left shoulder girdle.  
The examiner noted that the surgical procedure had been 
unsuccessful and that the veteran had pain and a hypermobile 
proximal clavicle.  The medical board referred the veteran to 
the physical evaluation board and in May 1991, the veteran 
was found physically unfit for duty.  He was discharged from 
service in June 1991.

Upon VA examination in July 1991, the veteran complained of 
continual pain that was increased on lifting or attempting to 
do any form of exercise.  Physical examination of the left 
shoulder revealed a well healed, nontender scar over the 
distal aspect of the clavicle.  It extended distally over the 
upper arm.  There was apparent loss of the distal head of the 
clavicle, and there was tenderness to palpation.  It was 
noted by the examiner that range of motion was forward 
flexion of 0 to 180 degrees (normal); abduction was slightly 
diminished at 0 to 170 degrees (normal 0 to 180); and 
external and internal rotation were both normal at 0 to 
90 degrees.  The examiner wrote that all of those ranges of 
motion caused apparent pain which was suggested by the 
grimacing of the patient.  The impression was status post 
operative left acromioclavicular separation.  In the remarks 
section, the examiner stated that the veteran appeared to 
have chronic pain and difficulty with his left shoulder.  
Corresponding x-rays revealed an impression of absent distal 
left clavicle, status post-surgery.  

In an October 1991 rating decision, service connection was 
granted for status post operative left shoulder dislocation 
(minor).  It was noted that the veteran sustained a left 
shoulder separation in 1989, and that surgical repair was 
done using the Weaver-Dunn procedure.  The RO assigned a 10 
percent evaluation for the veteran's left shoulder 
disability, and assigned an effective of June 5, 1991.  The 
veteran was notified of the decision in October 1991.  

In January 1992, the veteran submitted a Notice of 
Disagreement and requested to be seen by a VA orthopedic 
specialist.  

February 1992 VA outpatient treatment records reveal that the 
veteran was seen for complaints of pain in the left shoulder.  
He requested additional pain medication and a refill was 
prescribed for him.  

In May 1995, the veteran underwent a VA examination for the 
joints.  The veteran's history of left shoulder injury and 
post-operative course was noted.  The veteran reported that 
he had persistent anterior and posterior left shoulder area 
pain.  He stated that the pain increased in severity if he 
performed any physical activity that required use of the left 
upper extremity.  The left shoulder pain became most severe 
if he performed activity that required repeated elevation of 
the left upper extremity.  The veteran stated that driving an 
automobile for a prolonged period resulted in severe left 
shoulder area pain.  It was noted that the veteran took 
Naprosyn 375 milligrams twice a day for left shoulder pain 
and that the medication temporarily lessened the severity of 
the pain.  

Physical examination revealed that there was a well healed 
longitudinal, curvilinear surgical scar, 12 centimeters in 
length, over the anterior left shoulder.  The scar site was 
well healed.  No left shoulder area edema or erythema was 
noted.  Moderate tenderness was noted over the anterior, 
posterior, and superior shoulder areas.  A 2 centimeter area 
of nodularity was noted at the acromioclavicular joint 
superiorly.  The examiner noted that the veteran had moderate 
pain over the anterior and posterior shoulder with forward 
elevation of the shoulder to 120 degrees and with abduction 
to 90 degrees.  He developed moderate pain over the anterior 
and posterior shoulder with external rotation of the shoulder 
to 30 degrees and with internal rotation to 60 degrees.  It 
was noted that left upper arm flexion and extension motor 
strength was normal.  Left forearm flexion and extension 
motor strength and left hand strength were 50 percent of 
normal.  

Under the neurologic section, it was noted that the veteran's 
impaired left upper extremity motor strength was believed to 
have been secondary to the veteran's left shoulder pain.  
Corresponding x-rays of the left shoulder showed demonstrated 
resection of the distal third of the clavicle.  No other 
abnormality was noted. 
The examiner wrote the following impression of the 
examination:  

...The veteran has experienced no lessening of left 
shoulder pain since the March of 1990 surgical 
procedure and the specific cause of the veteran's 
recurring left shoulder pain remains undetermined.  
Left shoulder x-ray of 05/10/95 demonstrated 
resection of the distal third of the clavicle.  
Heterotopic ossification was noted in the soft 
tissue between the clavicle and acromion process on 
the left shoulder x-ray of 05/10/95.  The veteran's 
impaired left upper extremity motor strength, as 
noted in the above physical examination, is 
believed secondary to the veteran's persistent left 
shoulder pain.  

In an addendum section for the x-rays of the left shoulder, 
it was noted that films from July 1991 had become available 
for comparison.  Resection of the distal clavicle was evident 
at that time.  The current examination demonstrated more 
heterotopic ossification in the soft tissue between the 
clavicle and acromion process than was noted in 1991, 
according to the examiner.  

In June 1995, the veteran underwent a VA compensation and 
pension examination.  The veteran reported that his surgery 
did not greatly help with his shoulder pain.  He continued to 
take Naprosyn, which helped a little bit.  The veteran 
reported that he had limited motion and continued pain.  

On physical examination of the left shoulder, the veteran had 
an anterior scar that was well healed.  He had a palpable 
defect in the distal clavicle and the examiner stated that it 
was considerable in size and was minimally to moderately 
tender.  Regarding active motion of the joint, the examiner 
wrote that the veteran had total active elevation to 165 
degrees, internal rotation was to the T-10 level posteriorly 
and external rotation was equal to the opposite extremity.  
There was no swelling and there was no deformity.  There was 
tenderness.  

The examiner stated that radiographs revealed generous 
resection of the distal clavicle with a drill hole through 
the end of the stabilization which looked like he fractured 
through that and his stabilization probably was not working 
very well for him.  The examiner wrote:  

In summary, the patient is (a) right hand dominant 
status post failed left Weaver-Dunn procedure done 
at Fort Riley, Kansas.  He has continued subjective 
complaints of pain and has objective limited range 
of motion of a minimal degree in the left shoulder.  

In a June 1995 rating decision, the RO increased the 
veteran's left shoulder disability evaluation from 10 to 20 
percent, based upon review of the examination results cited 
above.  The effective date for the increased rating was June 
5, 1991.  The veteran was notified of the decision in July 
1995.  

In January 1997, the representative stated that "although 
the veteran suggested that this condition should be rated at 
least at the 20 percent level, he was clearly indicating that 
this condition entitles him to '...additional percentage of 
disability.'  The veteran is apparently requesting extra-
schedular consideration."  

In July 1998, through a VA contract with an outside provider, 
the veteran underwent an independent medical examination.  
The examining physician indicated the veteran's history of 
sustained acromioclavicular separation of the left shoulder 
and subsequent course of treatment.  The veteran reported 
that he had had persistent symptoms in the left shoulder 
since he underwent surgery in 1990.  The veteran found his 
chief complaints were riding in a car with the vibration 
which caused pain, lifting which caused discomfort, as well 
as swimming.  The physician wrote, "however, he does do 
boogie boarding and surfing."  The physician noted that the 
veteran had been to the VA clinic every six months for 
medications.  He took medications on a routine basis.  It was 
noted that the veteran saw a civilian doctor who told him 
that he needed surgery.

Physical examination revealed that the veteran was a pleasant 
male in no apparent distress at that present time.  
Evaluation of the left shoulder revealed a well-healed 
incision with some spreading over the left clavicle and over 
the anterior aspect of his shoulder.  There was no apparent 
prominence even with downward pressure on the arms.  There 
was tenderness in the area of the incision.  There was a 
slight defect between the clavicle and the acromion which 
would represent the fact that he had excision of the distal 
one inch of his clavicle, according to the physician.  The 
physician stated that the range of motion testing requested 
by VA was performed using the goniometer.  The veteran was 
able to fully flex forward 0 to 180 degrees.  He was able to 
abduct 0 to 170 degrees bilaterally.  It was noted that he 
was well-muscled.  Shoulder external rotation was 90 degrees.  
Internal rotation was 90 degrees.  The veteran could bring 
his thumb with internal rotation in extension up to 
approximately T 10 on the right arm, but on the left it was 
approximately an inch lower.  Elbow flexion was full from 0 
to 145 degrees.  Forearm supination and pronation were within 
normal limits, according to the physician.  Wrist 
dorsiflexion and palmar flexion were full, 70 degrees and 80 
degrees, respectively.  It was noted that there was no 
evidence of atrophy in the upper extremities.  Sensation was 
intact to pinprick.  Biceps, triceps and brachioradialis 
reflexes were equal and active.  It was noted that the 
veteran was right-hand dominant.  

The physician stated:

At the present time, it does not appear that he has 
any severe restriction.  He does have some symptoms 
that at the present time do not seem to be 
restricting him to rather vigorous activities.  

In a September 1998 letter, the same physician indicated that 
he had previously evaluated the veteran in July 1998 and that 
at that time it was noted that the veteran had had a history 
of acromioclavicular separation resulting in a resection of 
the distal 1 centimeter of the clavicle.  The physician 
stated that, based on the evaluation that day, the veteran 
had minimal findings other than the scar and some subjective 
tenderness to direct pressure in the area of the incision.  
The other positive finding was the defect at the 
acromioclavicular joint resulting from the excision of the 
distal clavicle.  The physician stated: 

It is my opinion that the gentleman is now status 
post arthroplasty of the acromioclavicular joint, 
left, with no apparent restrictions at this time.  

In a December 1998 Supplemental Statement of the Case, the RO 
explained that the evaluation of the left shoulder was 
continued at 20 percent disabling and that with improvement 
noted on the current examination, extraschedular 
consideration was not for application at that time.  
Additionally, it was noted that while the current examination 
reflected a level of disability less than the current 
evaluation, any proposed reduction was deferred for another 
examination to verify sustained improvement.  

In February 1999, the representative put forth arguments on 
behalf of the veteran.  It was argued that the veteran's left 
shoulder had been described by the Army doctor as the worst 
separation of a shoulder joint that he had ever seen.  It was 
further noted that the inservice Weaver-Dunn surgery was 
unsuccessful.  The representative stated that the veteran 
contended that his left shoulder was now much worse because 
of that surgery; and that, therefore, the benefits sought on 
appeal should be granted.  


Analysis

The Board has reviewed the evidence of record in its 
entirety, as stated above, and determines that the veteran is 
not entitled to an increased evaluation in this instance.  

Upon review of the record, the Board finds that the veteran 
has essentially full range of motion of the left shoulder.  
That is, the range of motion for forward flexion and for 
rotation were completely normal upon examination in September 
1998, and abduction was slightly decreased, from 0 to 170 
degrees instead of being normal at 0 to 180 degrees.  See 
38 C.F.R. § 4.71, Plate I.  The Board recognizes that the 
veteran has had persistent complaints of pain since his 
surgery in 1990, and that he has complained of pain when 
doing acts associated with daily living, such as driving a 
car and feeling the vibrations therefrom.  However, while he 
has subjective complaints about pain on motion, objective 
observation of the veteran by a physician in September 1998, 
and by VA examiners in May and June 1995, reveals that he has 
no severe problems or restrictions associated with the left 
shoulder disability.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. at 204-
205; 38 C.F.R. §§ 4.40, 4.45.  In fact, the physician who 
examined the veteran in 1998 made mention that there was no 
severe restriction and that the veteran was able do vigorous 
activities like boogie boarding and surfing.  

As indicated by the RO, the veteran's disability may be 
substantially improved and not actually 20 percent disabling 
at this time.  38 C.F.R. § 4.7.  However, as previously 
noted, the veteran is already assigned a 20 percent 
disability evaluation for his left shoulder disability 
(effective from June 1991), Cf. Fenderson, supra, and such 
evaluation is protected to the extent that the burden is on 
the RO (and the Board) to show sustained improvement before a 
reduction in disability is in order.  See 38 C.F.R. § 3.344 
(1998).  In any event, the Board finds no basis for an 
evaluation greater than 20 percent for the left shoulder 
disability at this time.  Accordingly, the veteran's claim is 
denied.

Lastly, pursuant to 38 C.F.R. § 3.321(b)(1) (1998), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  Clearly, due 
to the nature and severity of the veteran's status post left 
shoulder separation, interference with the veteran's 
employment status is foreseeable.  However, the Board finds 
that the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
at issue, nor interference with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  Thus, the 
record does not present such an exceptional case where the 
veteran's left shoulder disability, which is rated at 20 
percent disabling, is found to be inadequate.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, the Board finds that the criteria 
for submission for an assignment of an extra-schedular rating 
pursuant to 38 C.F.R.
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995)  Accordingly, based upon the facts of this case, the 
RO was correct in determining that the veteran was not 
entitled to extraschedular consideration for the a rating 
outside of the 20 percent schedular rating already in effect.

In reaching this determination, it is the judgment of the 
Board that the preponderance of the evidence is against the 
veteran's claim and, therefore, there is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 20 percent for a status post left 
shoulder separation is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


